Citation Nr: 1134201	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-32 381	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to specially adapted housing assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from August 1941 to November 1946 and from April 1951 until his retirement from service in July 1974.  The Veteran died on November [redacted], 2010.  These matters are before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from December 2006 and August 2007 rating decisions by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2009 decision, the Board, in part, denied the bilateral knee and specially adapted housing assistance claims.  The Veteran subsequently appealed the Board's denial to the Court).  During the pendency of that appeal, the Veteran died.  In June 2011, the Court issued an order that dismissed the pending appeal and set aside the June 2009 Board decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §  20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran died in November 2010, while his appeal in the matters of service connection for a bilateral knee disability and entitlement to specially adapted housing was pending before the Court.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §  20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Under this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VARO from which the claim originated (listed on the first page of this decision).  





ORDER

The appeal is dismissed.


		
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


